El Juez Asociado Señob. Hutchison
emitió la opinión del tribunal.
En un contrato de refacción agrícola Manuel L. Rivera admitió liaber recibido algo más de $1,000, que se obligaba a pagar el 31 de diciembre de 1937, con intereses al 9 por ciento. El pago debía efectuarse en café de la próxima co-secha. Por convenio expreso entre las partes se constituyó un gravamen sobre aquella cosecha y sobre todas las cosechas futuras “mientras subsistiera la deuda.”
El registrador de la propiedad recurrido anotó el con-trato en lo que al gravamen sobre la cosecha corriente se refería, más denegó la anotación de la misma como gravamen sobre futuras cosechas.
 La sección 4 de la ley aprobada en 10 de marzo de 1910 (Estatutos Revisados de 1911, pág. 11, sección 55) lee así:
“El crédito de refacción agrícola, desde la fecha de su presenta-ción en el registro que más adelante se establece, tendrá preferencia a los créditos posteriores de cualquiera otra naturaleza, excepción hecha de los créditos por contribuciones a favor del Pueblo de Puerto Rico, según lo dispuesto en la ley, en cuanto a los frutos de la finca refaccionada, durante los años comprendidos en el contrato y siem-pre hasta que el acreedor sea completamente satisfecho del total im-porte de su crédito.
“En el caso de 'que el acreedor no hubiese sido íntegramente sa-tisfecho del crédito, durante el plazo del contrato, deberá concertar con el deudor el oportuno documento de prórroga, o promover la demanda a que atañe la sección 9, dentro de los seis meses subsi-guientes al vencimiento del contrato.”
El registrador se funda en el segundo párrafo de esta sec-ción.
El párrafo tercero de la sección primera de la misma ley provee:
“Las partes, además, podrán consignar en el contrato los pactos lícitos que estimen convenientes.”
No hallamos conflicto alguno entre el párrafo tercero de la sección primera y el párrafo segundo de la sección cuarta.
*794El artículo 1207 del Código Civil (edición de 1930) tam-bién dispone:
“Los contratantes pueden establecer los pactos, cláusulas y con-diciones que tengan por conveniente, siempre que no sean contrarios a las leyes, a la moral, ni al orden público.”
Podría ser preferible que el gravamen refaccionario se limitara a la cosecha corriente, o que a las partes, al extender el gravamen en forma tal que comprenda cosechas futu-ras, se les exigiera que especifiquen el número de cosechas, mas éstas son cuestiones que incumben al poder legislativo. Véanse: Colom v. Registrador, 47 D.P.R. 917; G. Llinás & Co. v. Registrador, 47 D.P.R. 817; Pérez v. Claudio, y South P. R. Sugar Co., inter., 48 D.P.R. 575.

Debe revocarse aquella parte de la nota recurrida que se niega a anotar el contrato en lo que al gravamen sobre co-sechas futuras concierne.

El Juez Asociado Señor Córdova Dávila no intervino.